Citation Nr: 0218573	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  93-00 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diplopia. 

2.  Entitlement to an initial compensable rating for a 
left inguinal hernia repair with small cord lipoma.  

3.  Entitlement to an initial compensable rating for 
bilateral pterygium. 

4.  Entitlement to an initial rating in excess of 10 
percent for blepharitis and conjunctivitis with 
trichiasis. 

5.  Entitlement to an initial rating in excess of 10 
percent for degenerative disc disease of the cervical 
spine. 

6.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbosacral spine. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


REMAND 

The veteran served on active duty from September 1959 to 
September 1990.

This appeal involves three separate rating decisions.  

In the first rating action in January 1991, the Department 
of Veterans Affairs Regional Office (RO) granted service 
connection for a left inguinal hernia repair with small 
cord lipoma, bilateral pterygium and blepharitis and 
conjunctivitis with trichiasis and assigned noncompensable 
ratings for the hernia repair and pterygium and a 10 
percent rating for blepharitis and conjunctivitis with 
trichiasis.  In February 1996, the Board of Veterans' 
Appeals (Board) denied the claim for a compensable rating 
for bilateral pterygium and remanded the claim for a 
compensable rating for the hernia for a VA examination by 
a surgical specialist.  VA examinations were conducted in 
May 1996 and May 1999. 

In December 1997, a Joint Motion for Remand was filed with 
the Unites States Court of Veterans Appeals (Court), 
requesting that the issue of a compensable rating for 
bilateral pterygium be remanded for additional 
development.  In motion, the parties also agreed that the 
Board should have also addressed the disabling affects of 
the service-connected blepharitis and conjunctivitis with 
trichiasis.  The Court granted the motion and remanded the 
case to the Board for readjudication.  In accordance with 
the Court's order, in July 1998, the Board remanded the 
two issues to the RO for a VA examination by an 
ophthalmologist.  VA examinations were conducted in 
December 1999 and August 2002. 

In the second rating action, the RO, in a December 1998 
rating decision, granted service connection for 
degenerative disc disease of the cervical spine and 
assigned an initial rating of 10 percent.  The RO also 
increased the rating for degenerative joint disease of the 
lumbosacral spine to 20 percent.  In March 1999, the 
veteran filed a Notice of Disagreement to the 10 and 20 
percent ratings. 

In the third rating action, the RO, in a March 1999 rating 
decision, denied service connection for diplopia.  The 
veteran subsequently perfected an appeal of the denial of 
service connection. 

During the pendency of the appeal, the veteran moved to 
the state of Virginia.  In September 2002, the RO in 
Nashville permanently transferred the veteran's claims 
file to the RO in Roanoke, Virginia. 

The transfer of the file was accomplished before the 
adjudication of the claims had been completed.  In order 
to ensure due process, this case is REMANDED to the RO for 
the following: 

1.  On the issues of increased ratings for a 
hernia repair with small cord lipoma, bilateral 
pterygium and blepharitis and conjunctivitis with 
trichiasis, the Board's Remand directives in 
February 1996 and July 1998 should be complied 
with.  A supplemental statement of the case 
should be issued.  

2.  On the issues of increased ratings for 
degenerative disc disease of the cervical spine 
and degenerative joint disease of the lumbosacral 
spine, a statement of the case should be issued 
with notice that in order to perfect his appeal 
of these issues he must timely file a Substantive 
Appeal.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999). 

3.  On the issue of service connection for 
diplopia, the veteran should be scheduled for a 
Travel Board hearing as he requested in his 
November 1999 substantive appeal. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	GEORGE E. GUIDO JR. 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).

